Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of the PG-Publication to Dubinsky et al (‘895).
	Hori et al discloses an acoustic logging tool including a center load carrying pipe (300), a receiver module (420, 422, 424, 426) connected to the center load carrying pipe, one or more transmitter modules (404, 412) connected to the center load carrying pipe, and one or more mass modules (394) connected to the center load carrying pipe.
Further, Hori et al discloses a method that includes disposing an acoustic logging tool into a wellbore (see Fig. 1), where the acoustic logging tool includes a center load carrying pipe (300), a receiver module (420, 422, 424, 426) connected to the center load carrying pipe, one or more transmitter modules (404, 412) connected to the center load carrying pipe, one or more mass modules (394) connected to the center load carrying pipe, and transmitting one or more waveforms (432, 436) from a transmitter on the one or more transmitter modules into the wellbore, and receiving one or more received waveforms (432, 436) with a receiver on the receiver module.
	The difference between claims 1 and 12 and Hori et al is the claims specify (a) that the mass modules are disposed along the circumference of the load carrying pipe, and (b) a void is positioned beneath each of the mass modules.
	Dubinsky et al discloses (see Fig. 3) a logging tool that includes mass modules (54, 56, 58) disposed along the circumference of the load carrying pipe with a void positioned beneath each of the mass modules (i.e, between each mass module) for purposes of attenuating noise and body waves.
 	In view of Dubinsky et al, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Hori et al by using circumferentially disposed mass modules having voids therebetween so as to provide for attenuation of body waves and noise along the load carrying pipe.  Claims 1 and 12 are so rejected.
	Per claims 2-4 see Figs. 4 and 5 of Hori et al.
	Per claim 5, see Fig. 3, (390, 396) of Hori et al.
	Per claim 10, see bellows attenuator (416) of Hori et al.
	Per claim 11, see paragraph 0088 of Hori et al.
	Per claim 13, see Fig. 4 of Hori et al.
	Per claim 15, see paragraph 0088 of Hori et al.

4.	Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of the PG-Publication to Dubinsky et al (‘895), as applied to claim 1 above, and further in view of the patent to Masson et al (‘479).
 	Per claims 7-9, Masson et al teaches a logging tool embodiment where receiver modules are disposed between transmitter modules such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hori et al to an embodiment where the receiver module(s) are disposed between two transmitter modules so as to provide for a system that eliminates the need for constant correction of receiver outputs.

5.	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of the PG-Publication to Dubinsky et al (‘895), as applied to claims 12 and 13 above, and further in view of Ingram (‘967).
	Per claim 14, Ingram teaches that it is well known to subtract adjacent waveforms such that it would have been obvious to one of ordinary skill in the art to further modify Hori et al to include such step to facilitate detection and analysis of the waveforms.

6.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of the PG-Publication to Dubinsky et al (‘895), as applied to claims 12 and 15 above, and further in view of Ingram the PG-Publication to DI et al (‘052).
	Per claim 16, DI teaches rotating a unipolar transmitter so as to perform more circumferential firings such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hori et al to rotate the unipolar transmitter.

7.	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of the PG-Publication to Dubinsky et al (‘895), as applied to claim 12 above, and further in view of Ingram Miller et al (‘002).
	Per claim 17, Miller et al teaches tungsten covered monopole transmitters such that it would have been obvious to one of ordinary skill to further modify Hori et al to use a tungsten cover over the transmitter.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 18 is indefinite in as much as it is unclear what the method steps aim to accomplish.  As broadly read the method claims disposing a logging tool into a borehole, transmitting waveforms and receiving waveforms.  It is questioned what the steps aim to accomplish since, as presently interpreted, such is unclear.

Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the 35 USC 112, second paragraph rejection, upon further review and consideration, the amendment merely cancelling a part of the preamble adds further indefiniteness to the claim.  It would appear that the claim should include what the steps actually accomplish.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl